ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 01/31/2022 is acknowledged.  Claims 1, 4-6, 10, 12-13, 15-16, 18-19, and 21 have been amended.  Claims 2 and 17 have been cancelled.  Claims 1, 4-6, 10-16, and 18-21 are pending in the application.  Applicant’s amendments to the claims, together with the following Examiner’s Amendment, have overcome the objections and 112 rejections previously set forth in the Non-Final Office Action mailed 10/29/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Bame on 02/04/2022.
The claims have been amended as follows:
Claim 1. 	(Currently Amended) An ORC power generation apparatus using new renewable thermal energy to generate power therefrom, comprising: 
a housing provided as an insulating structure sealed from external air and having a front cover with a fluid inlet formed thereon and a rear cover with a fluid outlet formed thereon; 
a plurality of turbines using an organic compound as a working fluid and having a turbine shaft, the turbine shaft having one end portion passing through a bored hole and a bearing 
heat suppliers located in front of a working fluid inlet hole formed on each turbine inside the housing, 

wherein each turbine comprises: 

a disc-shaped inlet plate fixedly coupled to an inner peripheral wall of the housing in such a manner as to allow the turbine shaft to pass through the center thereof and having a plurality of fluid introduction through holes formed with angles inclined from the front sides of concentric circumferences thereof toward the rear sides thereof; 
a disc-shaped stator fixedly coupled to the inner peripheral wall of the housing in such a manner as to allow the turbine shaft to pass through the center thereof and having a plurality of stator through holes formed to the shape of reverse half-moon with angles inclined from the front sides of the concentric circumferences thereof toward the rear sides thereof; 
, and outlets formed with the same inclined angle as [[the]] inlets of the stator through holes; 
a disc-shaped outlet plate fixedly coupled to the inner peripheral wall of the housing in such a manner as to allow the turbine shaft to pass through the center thereof and having a plurality of fluid discharge through holes formed with angles inclined from the front sides of concentric circumferences thereof toward the rear sides thereof in reverse directions to the outlet directions of the rotor through holes of the rotors; and 
a lubricating oil supplier located on the undersides of the inlet plate, the rotors, the stator, and the outlet plate to allow the rotors to smoothly slide and rotate, 
wherein the plurality of turbines turbine inside the housing such that the working fluid flowing into the housing through the fluid inlet comes into direct contact with the heat suppliers to perform heat exchange and is then supplied to the turbines to increase power generation efficiency.  

Claim 4. 	(Currently Amended) An ORC power generation apparatus using new renewable thermal energy to generate power therefrom, comprising: 

a frame transversely located diagonally on one side peripheral surface of an inner intermediate portion of the housing and having a bearing provided on the center thereof;
a plurality of turbines using an organic compound as a working fluid and having a turbine shaft, the turbine shaft having one end portion passing through a bored hole and a bearing provided on the center of the front cover of the housing in such a manner as to protrude outward and the other end portion coupled to the bearing provided on the center of the frame; 

a fluid liquefier located behind the frame to liquefy the working fluid which finishes power generation after passing through the turbines; 
a blower fan located between the frame and the fluid liquefier to allow the working fluid to continuously come into contact with the fluid liquefier; and 
a fluid tank located under the fluid liquefier, together with a transfer pump, to collect the liquefied working fluid thereinto, 
wherein the plurality of turbines are connected in series to each other, and the heat suppliers are provided in front of the working fluid inlet hole of each turbine such that the working fluid flowing into the housing through the fluid inlet comes into direct contact with the heat suppliers to perform heat exchange and is then supplied to the turbines to increase power generation efficiency, and the working fluid is 


Claim 5. 	(Currently Amended) The ORC power generation apparatus according to claim 4, wherein each turbine comprises: 

a disc-shaped inlet plate fixedly coupled to an inner peripheral wall of the housing in such a manner as to allow the turbine shaft to pass through the center thereof and having a plurality of fluid introduction through holes formed with angles inclined from the front sides of concentric circumferences thereof toward the rear sides thereof; 
a disc-shaped stator fixedly coupled to the inner peripheral wall of the housing in such a manner as to allow the turbine shaft to pass through the center thereof and having a plurality of stator through holes formed to the shape of reverse half-moon with angles inclined from the front sides of the concentric circumferences thereof toward the rear sides thereof
[[the]] disc-shaped rotors rotatingly fitted to the turbine shaft a plurality of rotor through holes formed to the shape of reverse half-moon with angles inclined and [[the]] outlets of the stator through holes, and [[the]] outlets formed with the same inclined angle as [[the]] inlets of the stator through holes; 
a disc-shaped outlet plate fixedly coupled to the inner peripheral wall of the housing in such a manner as to allow the turbine shaft to pass through the center thereof and having a plurality of fluid discharge through holes formed with angles inclined from the front sides of concentric circumferences thereof toward the rear sides thereof in reverse directions to the outlet directions of the rotor through holes of the rotors; and
a lubricating oil supplier located on the undersides of the inlet plate, the rotors, the stator, and the outlet plate to allow the rotors to smoothly slide and rotate, 
wherein turbine such that the working fluid flowing into the housing through the fluid inlet comes into direct contact with the heat suppliers to perform heat exchange and is then supplied to the turbines to increase power generation efficiency, and the working fluid is liquefied in the housing to provide compact installation. 

Claim 12. 	(Currently Amended) The ORC power generation apparatus according to claim 1, wherein the heat suppliers comprise a refrigerant condenser of a refrigeration device provided closed cycle circuit so that condensation thermal energy of the refrigeration device is supplied to the heat suppliers.  

Reasons for Allowance
Claims 1, 4-6, 10-16, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combination in independent claim 1 including: “wherein each turbine comprises: a disc-shaped inlet plate fixedly coupled to an inner peripheral wall of the housing in such a manner as to allow the turbine shaft to pass through the center thereof and having a plurality of fluid introduction through holes formed with angles inclined from the front sides of concentric circumferences thereof toward the rear sides thereof; a disc-shaped stator fixedly coupled to the inner peripheral wall of the housing in such a manner as to allow the turbine shaft to pass through the center thereof and having a plurality of stator through holes formed to the shape of reverse half-moon with angles inclined from the front sides of the concentric circumferences thereof toward the rear sides thereof; disc-shaped rotors rotatingly fitted to the turbine shaft and having a plurality of rotor through holes formed to the shape of reverse half-moon with angles inclined from the front Clients/2210-77/OA response2Application No. 17/040,673Attorney Docket: 2210-77sides of the concentric circumferences thereof toward the rear sides thereof, the rotor through holes having inlets formed with the same inclined angle as the fluid introduction through holes of the inlet plate and outlets of the stator through holes, and outlets formed with the same inclined angle as inlets of the stator through holes; a disc-shaped outlet plate fixedly coupled to the inner peripheral wall of the housing in such a manner as to allow the turbine shaft to pass through the center thereof and having a plurality of fluid discharge through holes formed with angles inclined from the front sides of concentric circumferences thereof toward the rear sides thereof in reverse directions to the outlet directions 
The claimed combination in independent claim 4 including: “a frame transversely located diagonally on one side peripheral surface of an inner intermediate portion of the housing and having a bearing provided on the center thereof; a blower fan located between the frame and the fluid liquefier to allow the working fluid to continuously come into contact with the fluid liquefier; and a fluid tank located under the fluid liquefier, together with a transfer pump, to collect the liquefied working fluid thereinto” is not disclosed or rendered obvious over the art of record.
The claimed combination in independent claim 6 including: “a plurality of turbines located in parallel to each other inside the housing in such a manner as to use an organic compound as a working fluid and having turbine shafts, each turbine shaft having a front portion passing through a bored hole formed on a side peripheral surface of the housing in such a manner as to protrude outward, and each turbine having a working fluid inlet hole formed on one side peripheral surface thereof” is not disclosed or rendered obvious over the art of record.
The closest prior art of record are as set forth previously in the Non-Final Office Action mailed 10/29/2021. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        02/04/2022


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Monday, February 7, 2022